Order entered December 17, 2018




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-01324-CV

                           IN THE INTEREST OF D.D.A., A CHILD

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-03029

                                           ORDER
       Before the Court are appellant’s November 23, 2018 motion for additional time to pay for

the clerk’s record and reporter’s record and November 29, 2018 update on request for time.

Attached to her motion is a “Statement of Inability to Afford Payment of Court Costs or an

Appeal Bond.” Pursuant to Texas Rule of Appellate Procedure 20.1(a) and (c), appellant is

allowed to proceed without payment of the appellate court filing fees. See TEX. R. APP. P.

20.1(a), (c). However, fees charged by the trial court clerk or court reporter for preparation of

the appellate record are governed by Texas Rule of Civil Procedure 145. See id. 20.1(a).

Appellant paid this Court’s $205 filing fee. Accordingly, we DIRECT the Clerk of this Court to

refund the filing fee to appellant.

       Appellant shall file, within fifteen days, any Statement of Inability to Afford Payment of

Court Costs with the District Clerk. See TEX. R. APP. P. 145. We instruct appellant to notify this

Court in writing of any such filing. We caution appellant that the Court may, without further
notice, dismiss the appeal for want of prosecution unless we receive, by January 9, 2019, either

(1) written verification that she filed a Statement of Inability to Afford Payment of Court Costs

in the trial court or (2) proof of payment for the clerk’s record. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk of this Court to send a copy of this order to Felicia Pitre, Dallas

County District Clerk, Francheska Duffey, Official Court Reporter for 330th Judicial District

Court, and all parties.

                                                      /s/     ADA BROWN
                                                              JUSTICE